132 Nev., Advance Opinion 55
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                NATIONSTAR MORTGAGE, LLC; AND                         No. 66761
                THE BANK OF NEW YORK MELLON,
                F/K/A THE BANK OF NEW YORK AS
                TRUSTEE FOR THE HOLDERS OF
                THE CERTIFICATES, FIRST HORIZON
                                                                           FILED
                MORTGAGE PASS-THROUGH                                       JUL 2 8 2016
                CERTIFICATES SERIES PHAMS 2005-                               IE K. LINDEMAN
                                                                      CL                  C_01,1R
                AA5, BY FIRST HORIZON HOME
                LOANS, A DIVISION OF FIRST                                 CH DE


                TENNESSEE BANK NATIONAL
                MASTER SERVICER, IN ITS
                CAPACITY AS AGENT FOR THE
                TRUSTEE UNDER THE POOLING
                AND SERVICING AGREEMENT,
                Appellants,
                vs.
                CATHERINE RODRIGUEZ,
                Respondent.



                            Appeal from a district court order granting a petition for
                judicial review of a foreclosure mediation. Eighth Judicial District Court,
                Clark County; Kathleen E. Delaney, Judge.
                            Reversed.

                Kravitz, Schnitzer & Johnson, Chtd., and Gary E. Schnitzer and Tyler J.
                Watson, Las Vegas; Akerman, LLP, and Melanie D. Morgan, Las Vegas,
                for Appellants.

                Connaghan Newberry Law Firm and Tara D. Newberry, Las Vegas; Legal
                Aid Center of Southern Nevada, Inc., and Venicia G. Considine, Las
                Vegas,
                for Respondent.



SUPREME COURT
     OF
     NEVADA


(0) I947A


                                                                                                kNUMi
                 BEFORE THE COURT EN BANC.

                                                 OPINION
                 By the Court, HARDESTY, J.:
                             Nevada's Foreclosure Mediation Rules (FMRs) provide that a
                 party may file a petition for judicial review following mediation, provided
                 that the petition is filed within 30 days of receiving the mediator's
                 statement. In this appeal, we must determine whether the filing of such a
                 petition can be permitted beyond the 30-day time period when a party
                 discovers fraud months after the mediation. We conclude that it cannot.
                 Accordingly, we determine that the district court lacked jurisdiction to
                 consider the petition for judicial review and reverse the district court's
                 order.
                                  FACTS AND PROCEDURAL HISTORY
                             Respondent Catherine Rodriguez received a loan from First
                 Horizon to purchase a home secured by a deed of trust. Mortgage
                 Electronic Registration Systems, Inc., a nominee beneficiary, later
                 recorded a notice of default, and the Bank of New York Mellon (BONY)
                 was assigned the deed of trust. Rodriguez elected for foreclosure
                 mediation, the first of which took place in July 2010. MetLife Home Loans
                 (MetLife) attended the mediation as an agent of BONY. MetLife made an
                 offer at the mediation, which Rodriguez did not accept. A second,
                 unsuccessful mediation took place in December 2010.
                             Appellant Nationstar Mortgage, LLC, began servicing
                 Rodriguez's account in August 2011, meaning that it did not own the loan
                 but could foreclose on it, if necessary. A third, unsuccessful mediation
                 occurred on October 6, 2011, between Nationstar, as the agent of BONY,
                 and Rodriguez. Unknown to Rodriguez, Nationstar presented an
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                uncertified, inaccurate copy of the note at the mediation. The note
                mistakenly contained a stamp endorsing the note to Nationstar.
                            Thereafter, Rodriguez received a foreclosure notice, and BONY
                filed a complaint for judicial foreclosure. During a hearing held on a
                motion for summary judgment on June 18, 2013, BONY presented the
                original copy of the note containing an endorsement in blank—as opposed
                to the endorsement to Nationstar. Upon learning that the note presented
                at the October 6, 2011, mediation was inaccurate, Rodriguez filed a
                petition for judicial review of the October 6, 2011, mediation on July 22,
                2013, against Nationstar and BONY (collectively, Nationstar). The
                district court excused the untimeliness of the petition based on good cause,
                and after an evidentiary hearing, found that the note's certification was
                false and that Nationstar knew of the falsity. As a result, the district
                court sanctioned Nationstar $100,000. This appeal followed.
                                              DISCUSSION
                            Nationstar argues that Rodriguez did not file her petition for
                judicial review in a timely manner as required by FMR 21(2), 1 so the




                       'The FMRs have been revised several times. In this opinion, we use
                the FMRs as amended on February 16, 2011, because this version applied
                at the time of the pertinent mediation—the subject of the petition for
                judicial review. See In re Adoption of Rules for Foreclosure Mediation,
                ADKT No. 435 (Order Amending Foreclosure Mediation Rules, February
                 16, 2011); see also Leyva v. Nat'l Default Servicing Corp., 127 Nev. 470,
                473 n.2, 255 P.3d 1275, 1277 n.2 (2011); Comm'n on Ethics v. Hardy, 125
Nev. 285, 288 n.1, 212 P.3d 1098, 1101 n.1 (2009); Marquis & Aurbach v.
                Eighth Judicial Dist Court, 122 Nev. 1147, 1150 n.1, 146 P.3d 1130, 1132
                n.1 (2006).

SUPREME COURT
       OF
    NEVADA

                                                     3
0) 1947A



                                                                        /a&
                  district court lacked jurisdiction. We review court rules de novo. Pasillas
                  v. HSBC Bank USA, 127 Nev. 462, 467, 255 P.3d 1281, 1285 (2011).
                              FMR 21(2) provides that petitions for judicial review "shall be
                  filed within 30 days of the date that the party to mediation received the
                  Mediator's Statement." We have previously determined that the "[u] se of
                  the word 'shall' in. . . the FMRs indicates a duty . . . and. . . 'shall' is
                  mandatory unless the statute demands a different construction to carry
                  out the clear intent of the [L]egislature."         Pasillas, 127 Nev. at 467, 255
                  P.3d at 1285 (internal quotation marks omitted). We have also previously
                  determined that "the FMRs necessitate strict compliance."           Leyva v. Nat'l
                  Default Servicing Corp., 127 Nev. 470, 476, 255 P.3d 1275, 1279 (2011); see
                  Markowitz v. Saxon Special Servicing, 129 Nev., Adv. Op. 69, 310 P.3d
569, 572 (2013) (reaffirming that the FMRs' timing-related provisions
                  require strict compliance).
                              "When the language in a provision is clear and unambiguous,
                  this court gives 'effect to that meaning and will not consider outside
                  sources beyond that statute."    City of Reno v. Citizens for Cold Springs,
                  126 Nev. 263, 272, 236 P.3d 10, 16 (2010) (quoting Nev. Attorney for
                  Injured Workers v. Nev. Self-Insurers Ass'n,           126 Nev. 74, 84, 225 P.3d
1265, 1271 (2010)). Because FMR 21(2) is not susceptible to more than
                  one understanding, we conclude that FMR 21(2) is unambiguous and the
                  30-day period is unyielding.
                              Rodriguez argues that this court should read a discovery
                  component into FMR 21(2). 2 We disagree. This court has never applied a


                        2 Rodriguez   attempts to liken FMR 21(2) to a fraud claim. While
                  fraud claims contain a discovery component, see NRS 11.190(3)(d) ("[Aln
                  action for relief on the ground of fraud or mistake. . . shall be deemed to
SUPREME COURT
                                                                   continued on next page . . .
         OF
      NEVADA
                                                        4
1(i) 1947A    0
                                                                •-;
                                                                          -
                discovery rule to any type of petition for judicial review. See Washoe Cty.
                v. Otto, 128 Nev. 424, 431, 282 P.3d 719, 725 (2012) ("[S]trict compliance
                with the statutory requirements for [judicial] review is a precondition to
                jurisdiction. , and [n]oncompliance with the requirements is grounds for
                dismissal." (second alteration in original) (internal quotation marks
                omitted)); Mikohn Gaming v. Espinosa, 122 Nev. 593, 598, 137 P.3d 1150,
                1154 (2006) ("[T]he time limitation [for petitions for judicial review] is
                jurisdictional, [so] a district court is divested of jurisdiction if the petition
                is not timely filed."); Kame v. Emp't Sec. Dep't, 105 Nev. 22, 24, 769 P.2d
66, 68 (1989) (holding that the filing deadline for a petition for judicial
                review cannot be tolled). This pronouncement appears to be generally
                accepted.    See, e.g., Brazoria Cty., Tex. v. Equal Emp't Opportunity
                Comm'n, 391 F.3d 685, 688 (5th Cir. 2004) ("Th[e] period [to file a petition
                for review] is jurisdictional and cannot be judicially altered or expanded."
                (internal quotation marks omitted)); Burlington N., Inc. v. Nw. Steel &



                . . . continued
                accrue upon the discovery by the aggrieved party of the facts constituting
                the fraud or mistake."), Rodriguez's petition for judicial review is not an
                action for relief on the basis of fraud. See Palludan v. Bergin, 78 Nev. 441,
                443, 375 P.2d 544, 545 (1962) (noting that NRS 11.190(3)(d) "relates to
                actions which have their inception in fraud"). The foundation for
                Rodriguez's petition for judicial review is abuse of the foreclosure
                mediation process, so NRS 11.190(3)(d) is not applicable.

                       We take this opportunity to note that we do not sanction any fraud
                that occurred at the mediation. Rather, we point out that Rodriguez's
                allegations of fraud would have been more appropriately addressed
                through filing a fraud complaint, conducting discovery, and receiving a
                jury trial. A petition for judicial review is not meant as an avenue to bring
                original claims.

SUPREME COURT
        OF
     NEVADA

                                                        5
(0) 1047A


                                                                                                    it
                Wire Co., 794 F.2d 1242, 1247 (7th Cir. 1986) (noting the "filing period [for
                a petition for judicial review] is jurisdictional and a court has no discretion
                to alter or enlarge it"); Horne v. Idaho State Univ., 69 P.3d 120, 123 (Idaho
                2003) ("The filing of a petition for judicial review within the time
                permitted by statute is jurisdictional."); Nude11 v. Forest Pres. Dist. of Cook
                Cty., 799 N.E.2d 260, 267-68 (Ill. 2003) ("[T]he requirement that a
                complaint for administrative review be filed within the specified time limit
                is jurisdictional."); 2 Am. Jur. 2d Administrative Law § 507 (2014) ("The
                filing of a petition for judicial review of an administrative decision within
                the time permitted by statute is mandatory and jurisdictional, and the
                failure to seek judicial review of an administrative ruling within the time
                prescribed by statute makes such an appeal ineffective for any purpose."
                (footnotes omitted)); 3 Charles H. Koch, Jr., Administrative Law and
                Practice § 8:24 (3d ed. 2010) ("Specific filing deadlines are often created by
                individual statutes. Statutory deadline [s] are jurisdictional and cannot be
                altered or expanded by the court. . . . Failure to meet these deadlines
                constitutes a bar to action filed after that date ")
                             Further, we note that even if FMR 21(2) contained a discovery
                component, Rodriguez still missed the 30-day deadline. Rodriguez
                discovered the note's fraudulence on June 18, 2013, but she did not file her
                petition for judicial review until July 22, 2013, 34 days later.
                             Accordingly, for the reasons set forth above, we conclude that
                the district court lacked jurisdiction to consider Rodriguez's petition for
                judicial review, which was filed more than 20 months after the mediator's




SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A
                statement was mailed to the parties, 3 and we reverse the district court's
                order. 4



                                                           Hardesty
                We concur:


                  t-02}0t_
                Parra guirre



                                                           Saitta



                Gibbons

                       3 Rodriguezcites to Chemiakin v. Yefimov, 932 F.2d 124, 126 (2d Cir.
                1991), and Willy v. Coastal Corp., 915 F.2d 965, 967 (5th Cir. 1990), for
                her contention that the district court was permitted to impose sanctions
                against Nationstar and BONY without jurisdiction. Chemiakin and Willy
                are based on Federal Rule of Civil Procedure 11(c)(1), which provides that
                a court may impose a sanction for the failure to certify that a motion or
                pleading is not frivolous. The sanctions authorized by FRCP 11(c)(1) are
                separate and distinct from the merits of the case, see Willy, 915 F.2d at
                967, whereas FMR 21(1)'s sanctions stem directly from the foreclosure
                mediation process and are tied to the merits of the petition. See NRS
                107.086(6) (stating that a district court can sanction a party if they do not
                attend the mediation, did not participate in good faith, or do not bring the
                required documents). Because the sanctions imposed by FRCP 11(c)(1)
                and FMR 21(1) are dissimilar, Rodriguez's argument lacks merit.

                       4 Nationstar
                                  also argues that the district court erred in considering
                evidence outside the scope of the foreclosure mediation, erred in
                determining that Nationstar participated in the foreclosure mediation in
                bad faith, and violated Nationstar's due process rights by awarding what
                amounted to punitive damages. Based on our determination that the
                district court lacked jurisdiction to consider the petition for judicial
                review, these arguments are moot.

SUPREME COURT
         OF
      NEVADA
                                                      7
(0) 1.947A